DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
Applicant's amendments filed 9/30/2021 to claim 12 has been entered. Claims 1-11 and 13-29 are canceled. Claim 43 has been added. Claims 12 and 30-43 remain pending, and are being considered on their merits. References not included with this Office action can be found in a prior action. Any rejections of record not particularly addressed below are withdrawn in light of the claim amendments and/or applicant’s comments.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 12 and 30-43 are rejected under 35 U.S.C. 103 as being unpatentable over Wagner et al. (WO 2012/166611; of record) in view of von Borstel et al. (US 6,919,320).
The teachings of Wagner are relied upon as set forth above in rejecting claims 12, 34, 37, 39, and 42 as anticipated under 35 U.S.C. § 102(a)(1).
Wagner teaches a method of administering compounds that treat or prevent toxicity of neutrophil extracellular traps (NETs) to subjects in need of treatment thereof for transfusion-related injuries (Abstract).  Wagner teaches working embodiments directed towards the treatment of stroke by the intraperitoneal administration (i.e. injection) of an effective dosage DNase 1 without administering DNA (Example 3, noting the lack of administering of any DNA, and also ¶00269-00275), reading on claims 12, 
Regarding claims 30, 31, 33, and 38-40, it would have been obvious before the invention was filed to modify the route of administration and dosing schedule of the working examples of Wagner in view of the additional cited teachings of Wagner A person of ordinary skill in the art would have had a reasonable expectation of success in doing so and would have been motivated to do because Wagner expressly considers such modifications, as one of skill in the art would clearly recognize from Wagner that doses must be timed sufficiently to maintain the efficacy of the drug in vivo and that the timing of dosages can be variable and could easily be optimized by a treating physician based on the needs and physiology of the individual patient. “When a patent ‘simply arranges old elements with each performing the same function it had been known to perform’ and yields no more than one would expect from such an arrangement, the combination is obvious.”  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 414, 82 USPQ2d 1385, 1395-96 (2007) (quoting Sakraida v. AG Pro, Inc., 425 U.S. 273, 282 (1976)). 

von Borstel teaches that administration of a composition comprising deoxyribonuclease (DNase) accelerated wound healing (Col. 1, line 57 through Col. 2, line 8), reading in-part on claims 12 and 32. von Borstel teaches administering the compositions to subjects with impaired wound healing such as subjects suffering from diabetes (Col. 8, lines 13-21), reading on claim 12. von Borstel teaches instillation of a topical or local preparation to accelerate healing in subjects (Col. 3, lines 42-49), reading on claim 32.  von Borstel envisions treating slow healing wounds with the further coadministration of topical corticosteroids such as ulcers (Col. 8, lines 13-21), reading on claim 43. 
Regarding claim 12 and 43, it would have been obvious before the invention was filed to further treat subjects suffering from diabetes with the DNase composition of Wagner in view of von Borstel. A person of ordinary skill in the art would have had a reasonable expectation of success in doing so because both Wagner and von Borstel teach DNase compositions as useful in methods in wound healing. The skilled artisan would have been motivated to do so because von Borstel teaches that administering the compositions to subjects with impaired wound healing such as subjects suffering from diabetes, thus likely improving upon the DNase composition of Wagner to treat subjects with impaired/slow wound healing such as subjects suffering from diabetes and such as subjects suffering from diabetes having slow healing skin ulcers and/or wounds.

Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art before the invention was filed.

Response to Remarks
Applicant’s remarks on pages 5-7 of the reply have been fully considered, but not found persuasive of error. The instant amendments to claim 12 and addition of claim 43 are fully addressed above by the modified grounds of rejection. Applicant alleges that von Borstel is deficient by in-part teaching administration of nucleotides to a wound. This is not found persuasive of error because Applicant is bodily incorporating the teachings of von Borstel into Wagner, which is an improper test for obviousness. The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).

Conclusion
No claims are allowed. No claims are free of the art.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN C BARRON whose telephone number is (571)270-5111. The examiner can normally be reached 7:00am-4:30pm EDT/EST (M-F).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on 571-272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/Sean C. Barron/Primary Examiner, Art Unit 1653